Exhibit 10.5

RESTRICTED SHARE UNIT GRANT AGREEMENT

This Restricted Share Unit Grant Agreement is made as of the <<DATE>>, between
ARGO GROUP INTERNATIONAL HOLDINGS, LTD. (the “Company”), and <<NAME>> (the
“Participant”).

R E C I T A L S

A. The Company’s [2007 // 2014] Long-Term Incentive Plan (the “Plan”) provides
for the granting of restricted share units, which are contingent cash awards
denominated in Share Units conditioned on the continued employment by the
Participant through the date such Share Units vest subject to the terms and
conditions stated herein.

B. Pursuant to the Plan, the administration of the Plan has been delegated to
the Human Resources Committee of the Board of Directors of the Company (the
“Committee”).

C. Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its stockholders to make a restricted Share Unit
grant to the Participant covering a defined amount of Share Units (the “target
grant” or “grant at target”) of the Company and has approved the execution of
this Restricted Share Unit Grant Agreement (the “Agreement”) between the Company
and the Participant, contingent upon achievement of performance goals and
thresholds (the “Performance Matrix”), if any, set forth in Exhibit A hereto, as
an inducement to remain in the employ of the Company and as an incentive for
increased effort during such service, and has approved the execution of this
Agreement between the Company and the Participant. The amount of the target
grant may be adjusted upwards or downwards based on the criteria set forth in
Exhibit A to determine the final amount of restricted Share Units awarded (the
“adjusted grant”).

A G R E E M E N T

NOW, THEREFORE, the parties hereto agree as follows:

1. The Company hereby makes a restricted Share Unit grant to the Participant, on
the terms and conditions hereinafter set forth, in the a target grant amount <<#
GRANTED>>Share Units, subject to the achievement of the performance matrix set
forth in Exhibit A hereto and any downward or upward modification in connection
with same, in which case the number of restricted Share Units shall be in the
amount of the adjusted grant. The value of a restricted Share Unit granted
hereunder shall be determined as of the date it becomes as Vested Share Unit and
shall be equal to the Fair Market Value of a Common Share of the Company as
defined in Section 5.

2. Participant shall not be deemed vested in or to have earned any portion of
the restricted Share Units granted hereunder until such restricted Share Units
have vested (such Share Units then being referred to as “Vested Share Units”) as
hereinafter provided. The restricted Share Units comprising the target grant, or
if modified comprising the adjusted grant, shall become Vested Share Units
according to the following schedule, provided that on each indicated date for
vesting the Participant remains an employee of the Company or a subsidiary
corporation (as defined in Section 424(f) of the United States Internal Revenue
Code of 1986, as amended (the “Code”)):



--------------------------------------------------------------------------------

           Cumulative   Anniversary    Percentage     Percentage  

Date of Grant

   Vested     Vested  

First

     25 %      25 % 

Second

     25 %      50 % 

Third

     25 %      75 % 

Fourth

     25 %      100 % 

In the event that the Participant ceases for any reason (other than as indicated
in Section 5 below) to be an employee of the Company or any subsidiary
corporation of the Company prior to an indicated date for vesting, then all
Share Units which had not theretofore become Vested Share Units shall
automatically be forfeited.

3. Notwithstanding the vesting [provisions // schedule] set forth in Section 2,
all shares subject to this SAR shall become [Vested Share Units in full
simultaneous with and contingent upon the occurrence of a Change in Control //
immediately vested and exercisable if within twelve (12) months after the
occurrence of a Change in Control, Participant’s employment is involuntarily
terminated by the Company or any of its Subsidiaries for any reason other than
Cause (as hereinafter defined) or Participant’s death or disability, or
Participant’s voluntarily termination of his or her employment with the Company
and all Subsidiaries for Good Reason within sixty (60) days after the occurrence
of the event giving rise to such Good Reason]. For purposes of this Agreement,
“Change in Control” shall have the meaning given to that term from time to time
in the Plan.

4. As soon as practicable after the date a portion of the restricted Share Units
become Vested Share Units, the Company shall pay to the Participant in cash an
amount equal to the value of Vested Share Units, calculated pursuant to
Section 1, less any amounts deducted for tax withholding; provided that the
Participant is continuously employed with the Company through the date of
payment. Upon the Participant’s receipt of the Company’s payment made under this
Section 5, the corresponding number of restricted Share Units to which the
payment relates shall be cancelled.

5. For purposes of this Agreement, the “Fair Market Value” of a Common Share of
the Company shall be determined by reference to the closing price of such share
on the principal stock exchange on which the common shares of the Company are
then listed or, if such shares are not listed on an exchange, by reference to
the closing price (if a National Market Issue) or the mean between the bid and
asked price (if other over-the-counter issue) of a share as supplied by the
National Association of Securities Dealers through NASDAQ (or its successor in
function), in each case as reported by The Wall Street Journal, on the
applicable day of vesting, or if such day is not a business day, for the
business day immediately preceding such date (or, if for any reason no such
price is available, in such other manner as the Committee may deem appropriate
to reflect the then fair market value thereof).

6. Notwithstanding the vesting provisions set forth in Section 2 of this
Agreement, the restricted Share Units of the Participant shall become Vested
Share Units in full in the event that the Participant’s termination of
employment is due to death or disability (within the meaning of Plan). In
addition, for purposes of said Section 2, the employment of the Participant
shall be deemed to continue during any leave of absence which has been
authorized by the Company, unless the Committee makes a different or contrary
determination.



--------------------------------------------------------------------------------

7. No Common Shares of the Company’s stock shall be issued or delivered under
this Agreement in lieu of cash payment.

8. In connection with each vesting of restricted Share Units in accordance with
this Agreement, or at any other time that the Company is required to make
withholding under applicable tax law, the Company shall have the right to
require Participant or Participant’s legal successor in interest to pay the
Company the amount of taxes, if any, which the Company may be required to
withhold with respect to such Vested Share Units. The Company shall have the
right, without the Participant’s prior approval or direction, to satisfy such
withholding tax by withholding all or any part of the cash payment due with
regard to Vested Share Units.

9. No Share Units that are the subject of this grant, nor any of the rights and
privileges pertaining thereto, are capable of being be transferred, assigned,
pledged or hypothecated in any way, whether by operation of the law or
otherwise. Upon any attempt so to transfer, assign, pledge, hypothecate or
otherwise dispose of any rights relating to the Share Units contrary to the
provisions hereof, this Agreement and all rights and privileges contained herein
shall immediately become null and void and of no further force or effect.

10. If the outstanding Common Shares of the Company are increased, decreased,
changed into, or exchanged for a different number or kind of shares or
securities of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split, or other
similar transaction, an appropriate and proportionate adjustment (to be
conclusively determined by the Committee) shall be made in the number Share
Units subject to this Agreement.

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon the sale of
substantially all the assets or more than 80% of the then outstanding stock of
the Company to another corporation, this Agreement shall terminate (except to
the as to Vested Share Units as of the date of such event, including, without
limitation, giving effect to the acceleration provisions of Section 3 hereof)
unless express written provision be made in connection with such transaction for
(i) the assumption of this Agreement or the substitution therefore of a new
restricted share unit award denominated in the stock of a successor employer
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to number and kind of securities, such adjustments to be conclusively determined
by the Committee; (ii) the continuance of the Plan by such successor corporation
in which event this Agreement shall remain in full effect under the terms so
provided; or (iii) the payment in cash or stock in lieu of and in complete
satisfaction of the restricted stock award evidenced by this Agreement.

Adjustments under this Section 10 shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof shall
be final, binding and conclusive. No fractional Share Units shall be issued
under the Plan on any such adjustment.

11. Neither the Participant nor any other person legally entitled to the
benefits hereof shall be entitled to any of the rights or privileges of a
stockholder of the Company in respect of any of the Share Units at any time or
for any purpose whatsoever.



--------------------------------------------------------------------------------

12. Confidential Information.

a. The Company shall disclose to the Participant, or place the Participant in a
position to have access to or develop, trade secrets or confidential information
of the Company or its Affiliates (as defined below); and/or shall entrust the
Participant with business opportunities of the Company or its Affiliates; and/or
shall place the Participant in a position to develop business good will on
behalf of the Company or its Affiliates.

b. The Participant acknowledges that during his employment with the Company he
occupies a position of trust and confidence and agrees that he shall treat as
confidential and shall not, without prior written authorization from the
Company, directly or indirectly, disclose or make known to any person or use for
his own benefit or gain, the methods, process or manner of accomplishing the
business undertaken by the Company or its Affiliates, or any non-public
information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the Company, or information which is disclosed to the Participant or in any
acquired by him during his employment with the Company, or any information
concerning the present or future business, processes, or methods of operation of
the Company or its Affiliates, or concerning improvement, inventions or know how
relating to the same or any part thereof, it being the intent of the Company,
with which intent the Participant hereby agrees, to restrict him from
disseminating or using for his own benefit any information belonging directly or
indirectly to the Company which is unpublished and not readily available to the
general public (collectively, “Confidential Information”).

c. The confidentiality obligations set forth in (a) and (b) of this Section 12
shall apply during the Participant’s employment by the Company and indefinitely
thereafter.

d. All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
the Participant, individually or in conjunction with others, during the
Participant’s employment with the Company (whether during business hours or
otherwise and whether on the premises of the Company or an Affiliate or
otherwise) that relate to the business, products or services of the Company or
any Affiliate shall be disclosed to the Board and are and shall be the sole and
exclusive property of the Company or such Affiliate. Moreover, all documents,
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic data bases,
maps and all other writings and materials of any type embodying any such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of the Company. Upon termination of the
Participant’s employment for any reason, the Participant promptly shall deliver
the same, and all copies thereof, to the Company.

e. If, during the Participant’s employment by the Company, the Participant
creates any work of authorship fixed in any tangible medium of expression that
is the subject matter of copyright (such as video tapes, written presentations,
or acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s business, products or services, whether such
work is created solely by the Participant or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
the Participant in the scope of the Participant’s employment.



--------------------------------------------------------------------------------

13. Non-Solicitation

a. For the purposes of this Section, the following words have the following
meanings:

i. “Affiliate” means, with respect to any individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind (each a “person”),
any other person that directly or indirectly controls or is controlled by or
under common control with such person. For the purposes of this definition,
“control” when used with respect to any person, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated”, “controlling” and
“controlled” have meanings correlated to the foregoing.

ii. “Company Services” means any services (including but not limited to
technical and product support, technical advice, underwriting and customer
services) supplied by the Company or its Affiliates in the specialty property
and/or casualty insurance business.

iii. “Confidential Information” has the meaning ascribed thereto in Section 12.

iv. “Customer” means any person or firm or company or other organization
whatsoever to whom or which the Company supplied Company Services during the
Restricted Period and with whom or which, during the Restricted Period: (x) the
Participant had material personal dealings pursuant to his employment, or
(y) any employee who was under the direct or indirect supervision of the
Participant had material personal dealings pursuant to his or her employment.

v. “Prospective Customer” means any person or firm or company or other
organization whatsoever with whom or which the Company or its Affiliates shall
have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services during the Restricted Period
and with whom or which during such period: (x) the Participant shall have had
material personal dealings pursuant to his employment, or (y) any employee who
was under the direct or indirect supervision of the Participant shall have had
material personal dealings pursuant to his or her employment, or (z) the
Participant was directly responsible in a client management capacity on behalf
of the Company.

vi. “Restricted Employee” means any person who on the date of the Participant’s
termination of employment by the Company was at the level of director, manager,
underwriter or salesperson with whom the Participant had material contact or
dealings in the course of his employment during the Restricted Period;

vii. “Restricted Period” means the period of twelve months ending on the last
day of the Participant’s employment with the Company or, in the event that no
duties were assigned to the Participant, the twelve months immediately preceding
the last day on which the Participant carried out any duties for the Company.

b. The Participant recognizes that, while performing his duties for the Company,
he will have access to and come into contact with trade secrets and Confidential
Information belonging to the Company and its Affiliates and will obtain personal
knowledge of and influence over its or their customers and/or employees. The
Participant therefore agrees that the restrictions set out in this Section 13
are reasonable and necessary to protect the legitimate business interests of the
Company and its Affiliates both during and after the termination of his
employment.



--------------------------------------------------------------------------------

c. The Participant hereby undertakes with the Company that he shall not during
his employment with the Company and for the period of twelve months after he
ceases to be employed by the Company for any reason, whether the termination is
by the Company, by the Participant, due to Disability, without the prior written
consent of the Company, whether by himself, through his employers or employees
or agents or otherwise, howsoever and whether on his own behalf or on behalf of
any other person, firm, company or other organization directly or indirectly:

 

  i. solicit business from or endeavor to entice away or canvass any Customer or
Prospective Customer;

 

  ii. solicit or induce or endeavor to solicit or induce any Restricted Employee
to cease working for or providing services to the Company, or hire any
Restricted Employee.

d. This Section 13 shall be for the benefit of the Company and each of its
Affiliates and the Company reserves the right to assign the benefit of such
provisions to any of its Affiliates, in addition such provisions also apply as
though there were substituted for references to “the Company” references to each
of its Affiliates in relation to which the Participant has in the course of his
duties for the Company or by reason of rendering services to or holding office
in such Affiliate: (x) acquired knowledge of its trade secrets or Confidential
Information; or (y) had material personal dealings with its Customers or
Prospective Customers; or (z) supervised directly or indirectly employees having
material personal dealings with its Customers or Prospective Customers but so
that references in this Section 13 to “the Company” shall for this purpose be
deemed to be replaced by references to the relevant Affiliate. The obligations
undertaken by the Participant pursuant to this Section 13 shall, with respect to
each Affiliate of the Company, constitute a separate and distinct covenant and
the invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favor of any other Affiliate or
the Company.

e. While the restrictions in this Section 13 (on which the Participant has had
the opportunity to take independent advice, as the Participant hereby
acknowledges) are considered by the parties to be reasonable in all the
circumstances, it is agreed that if any such restrictions, by themselves, or
taken together, shall be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the legitimate interests of the Company or
its Affiliates but would be adjudged reasonable if part or parts of the wording
thereof were deleted, the relevant restriction or restrictions shall apply with
such deletion(s) as may be necessary to make it or them valid and effective.

14. The restricted Share Unit award granted hereby is subject to, and the
Company and the Participant agree to be bound by, all of the terms and
conditions of the Company’s [2007 // 2014] Long-Term Incentive Plan, as the same
shall be amended from time to time in accordance with the terms thereof, but no
such amendment shall adversely affect the Participant’s rights under this grant
without the prior written consent of Participant. The terms of the Plan are
incorporated into and form part of this Agreement.

15. Miscellaneous.

a. No Representations or Warranties. Neither the Company nor the Committee or
any of their representatives or agents has made any representations or
warranties to the Participant with respect to the income tax or other
consequences of the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company, the Committee or any of
their representatives or agents for an assessment of such tax or other
consequences.

b. No Employment Guarantee. Nothing in this Agreement nor in the Plan nor in the
making of the Award shall confer on the Participant any right to or guarantee of
continued employment with the Company or any of its subsidiaries or in any way
limit the right of the Company or any of its subsidiaries to terminate the
employment of the Participant at any time.



--------------------------------------------------------------------------------

c. Necessary Acts. The Participant and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.

d. Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Participant and
any heir, legatee, or legal representative of the Participant. This Agreement
shall be interpreted under and governed by and constructed in accordance with
the laws of Texas.

e. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD. By  

 

Its  

 

PARTICIPANT

By  

 

Print Name  

 